Exhibit 10.1

 

LOGO [g896681g14d20.jpg]

February 25, 2020

Aaron Katz

[address]

[address]

 

Re:

Separation and Transition Agreement

Dear Aaron:

In connection with the mutual decision to terminate your role as the Chief
Revenue Officer and all board memberships of its parent and subsidiary companies
(if any), and to assist with the transition of your duties and responsibilities,
this letter agreement (“Agreement”) confirms that your employment with
Elasticsearch, Inc. and its affiliates (collectively, the “Company”) is being
terminated based on our mutual agreement in accordance with the terms and
conditions discussed below.

This Agreement summarizes the terms of your separation from the Company and
release between you and the Company. The purpose of this Agreement is to
establish an amicable arrangement for ending your employment relationship, for
you to release the Company of any claims and to resolve any disputes you may
have with the Company regarding your employment or separation from that
employment, and to permit you to receive severance pay and related benefits to
the extent specified below. With these understandings, and in exchange for the
promises of you and the Company as set forth below, you and the Company agree as
follows:

1.    You will step down from your role as Chief Revenue Officer on February 26,
2020 (the “Transition Date”). From the date of this Letter Agreement through the
Separation Date as defined below (the “Transition Period”), you will continue to
be employed pursuant to the current terms of your employment, provided that it
is the parties’ expectation that you will not be granted any new equity awards
following the Transition Date.

Your employment will end on August 1, 2020 (the “Scheduled Separation Date”), or
earlier as provided in the remainder of this paragraph (the date of your actual
termination of employment, the “Separation Date”). You are free to terminate
your employment at any time during the Transition Period for any reason or for
no reason. Similarly, the Company is free to terminate your employment at any
time during the Transition Period, in the event you violate any material terms
of this Agreement or the Company’s Employment, Confidential Information and
Invention Assignment Agreement that you executed in connection with your hire
(the “Confidentiality Agreement”).

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

During the Transition Period you will remain employed by the Company as a
Strategic Advisor engaging in activities relating to the transition of your
former duties as Chief Revenue Officer to your successor, as well as providing
services relating to matters that you and the Company’s Chief Executive Officer
mutually agree on, reporting to Chief Executive Officer.

2.    Per applicable law, the Company will pay you your final paycheck (subject
to applicable withholding) on the Separation Date. You acknowledge and agree
that, other than the consideration set forth in this Agreement (Section 3), the
Company, upon providing you with reimbursements of expenses if any, has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to you.

3.    If you remain employed with the Company through the Scheduled Separation
Date or are terminated without Cause as defined in the Company’s Executive CIC
Severance Plan, then you will be entitled to the severance benefits set forth in
this Section 3, which are provided for in the Change in Control and Severance
Agreement between you and the Company (the “Severance Agreement”), subject to
you executing and not revoking the Supplemental Separation Agreement attached
hereto as Exhibit A (the “Supplemental Separation Agreement”), which must become
effective and irrevocable within sixty (60) days of the Scheduled Separation
Date, in accordance with the terms below:

a.    The Company will pay you a lump sum payment equal $165,000, less
applicable withholdings, which is equal to six (6) months of your annual base
salary as in effect immediately prior to the Separation Date, payable on the
first regular payroll date following the Separation Date.

b.    The Company will pay you a lump-sum cash payment equal to $148,500, which
is an amount equal to 50% of your annual target incentive bonus for the year of
the Separation Date, payable on the first regular payroll date following sixty
(60) days after the Separation Date.

c.    If you timely elect continued group health plan continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
will pay the full amount of your premiums on your behalf for continued coverage
under the Company’s group health plans, including coverage for your eligible
dependents, for twelve (12) months from the date you and your eligible
dependents suffer a loss of health coverage under the Company’s group health
plan (calculated from the first day of the month following the date you and your
eligible dependents suffer such loss of coverage) or until such earlier date on
which you becomes eligible for health coverage from another employer.

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    2     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

Each of the severance benefits described above are, in all cases, subject to the
terms and conditions of this Agreement and subject to (i) any required tax or
other withholdings, (ii) any garnishment, support or withholding orders required
by law, and (iii) any debt obligation you owe to the Company as of the
Separation Date. To the extent that any severance benefit or any other
reimbursement or in-kind benefit under this Agreement or under any other
reimbursement or in-kind benefit plan or arrangement in which you participate
provides for a “deferral of compensation” within the meaning of Section 409A (as
defined below) and otherwise are not exempt from and do not otherwise comply
with Section 409A, they will be made in accordance with Section 409A, including,
but not limited to, the following provisions: (i) the amount eligible for
reimbursement or in-kind benefit in one calendar year may not affect the amount
eligible for reimbursement or in-kind benefit in any other calendar year;
(ii) the right to the applicable reimbursement or in-kind benefit is not subject
to liquidation or exchange for another benefit or payment; (iii) to the extent
there is any reimbursement of an expense, subject to any shorter time periods
provided in this Agreement or in the applicable reimbursement arrangement, any
such reimbursement of an expense or in-kind benefit must be made on or before
the last day of your taxable year following your taxable year in which the
expense was incurred; and (iv) except as specifically provided herein or in the
applicable reimbursement arrangement, in-kind benefits will be provided, and
reimbursements will be made for expenses incurred, only during your lifetime.
The prior sentence assumes that the calendar year is your taxable year; if not,
reference to “calendar year” in the prior sentence will relate to your taxable
year.

4.    Your regular health insurance benefits shall continue through the last day
of the month in which your Separation Date occurs, subject to your right to
continue your health insurance under COBRA. Subject to Section 1, your
participation in all benefits and incidents of employment, including, but not
limited to, vesting of equity awards, vacation, and paid time off, ceases as of
the Separation Date.

5.    You acknowledge that you have entered into the Confidentiality Agreement.
You further acknowledge that, separate from this Agreement (but, for avoidance
of doubt, subject to Section 6 of this Agreement), you remain under continuing
obligations to the Company under the Confidentiality Agreement, including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information.

Nothing in this Agreement or the Confidentiality Agreement prohibits you from
reporting possible violations of United States federal law or regulation to any
United States governmental agency or entity, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of United States federal law or regulation
without prior authorization from or any notice to the Company.

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    3     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

6.    You understand that nothing in this Agreement or the Confidentiality
Agreement shall in any way limit or prohibit you from engaging in any Protected
Activity. Protected Activity includes filing and/or pursuing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Protected Activity also includes the
right to disclose information pertaining to sexual harassment or any other
unlawful or potentially unlawful conduct and/or to testify in an administrative,
legislative, or judicial proceeding concerning alleged criminal conduct or
alleged sexual harassment on the part of any party to this Agreement, or on the
part of the agents or employees of that party, when you have been required or
requested to attend the proceeding pursuant to a court order, subpoena, or
written request from an administrative agency or the legislature, or as
otherwise protected by applicable law. You understand that in connection with
such Protected Activity, you are permitted to disclose documents or other
information as permitted by law, without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Confidential Information Agreement to any parties or in a manner not protected
by applicable law. You further understand that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications
or attorney work product. Any language in the Confidential Information Agreement
regarding your right to engage in Protected Activity that conflicts with, or is
contrary to, this section is superseded by this Agreement. In addition, pursuant
to the Defend Trade Secrets Act of 2016, you are notified that an individual
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made in confidence
to a federal, state, or local government official (directly or indirectly) or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

7.    You and the Company wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that you may
have against the Company and any of the Releasees as defined below, including,
but not limited to, any and all claims arising out of or in any way related to
your employment with or separation from employment with the Company. In
consideration for receiving the consideration in section 3 above, you waive and
release and promise never to assert any and all claims or causes of action,
whether or not now known, that you have or might have against the Company or its
predecessors, successors,

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    4     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

subsidiaries, parents (including, without limitation, Elastic N.V., a Dutch
public company with limited liability), affiliates, investors, branches or
related entities (collectively, including the Company and Elastic N.V., the
“Entities”) or the Entities’ officers, directors, employees, stockholders,
partners, members, consultants, agents, attorneys, employee benefit plans or
assigns (collectively, the Entities and the persons above are the “Releasees”),
arising from any omissions, acts, facts, or damages that have occurred up until
and including the date you sign this Agreement, including (without limitation):

a.    any and all claims relating to or arising from your employment
relationship with the Company and the termination of that relationship;

b.    any and all claims relating to, or arising from, your right to purchase,
or actual purchase of shares of stock of the Entities, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Employee Retirement Income
Security Act of 1974, the National Labor Relations Act, the Worker Adjustment
and Retraining Notification Act, the Family and Medical Leave Act, the
Immigration Reform and Control Act, the California Family Rights Act, the
California Labor Code, and the California Workers’ Compensation Act;

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    5     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by you as a result of this Agreement; and

h.    any and all claims for attorneys’ fees and costs.

You agree that the release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
This release does not release (i) claims that cannot be released as a matter of
law, (ii) claims for coverage under any D&O or other similar insurance policy or
(iii) coverage under any indemnification agreement or arrangement between you
and the Company. This release does not extend to any right you may have to
unemployment compensation benefits. Notwithstanding anything to the contrary,
this release does not release or waive any claims you may have under the
California Fair Employment and Housing Act.

8.    You acknowledge that you have been advised to consult with legal counsel
and are familiar with the provisions of California Civil Code Section 1542, a
statute that otherwise prohibits the release of unknown claims, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

You, being aware of said code section, agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.

You understand and agree that claims or facts in addition to or different from
those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to release all claims you have or may have
against the Releasees, whether known or unknown, suspected or unsuspected.

9.    Subject to Protected Activity as provided above, you agree that you will
not knowingly encourage, counsel, or assist any attorneys or their clients in
the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against any of the Releasees,
unless under a subpoena or other court order to do so or upon written request
from an administrative agency or the legislature. You agree both to immediately
notify the Company upon receipt of any such subpoena or court order or written
request from an administrative agency or the legislature, and to furnish, within
three (3) business days of its receipt, a copy of such subpoena or other court
order or written request from an administrative agency or

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    6     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

the legislature. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, you shall state no more
than that you cannot provide counsel or assistance.

10.    Subject to the Protected Activity exception above, you will not, unless
required by law, disclose to others any information regarding the terms of this
Agreement, the benefit being paid under it or the fact of its payment, except
that you may disclose this information to your spouse (if applicable), attorney,
accountant or other professional advisor to whom you must make the disclosure in
order for them to render professional services to you. You will instruct them,
however, to maintain the confidentiality of this information, just as you must.

11.    In the event that you breach any of your obligations under this
Agreement, the Company will be entitled to recover the severance benefits
provided for in Section 3 and to obtain all other relief provided by law or
equity, except as prohibited by law.

12.    You have been granted equity awards covering the Company ordinary shares
represented by award agreements between you and the Company. You agree that for
purposes of determining the number of ordinary shares of Elastic N.V. that you
are entitled to purchase or receive pursuant to the equity awards, that you are
considered to have vested only up to the Separation Date and will not vest in
any equity awards thereafter. The equity awards and the shares acquired
thereunder will continue to be governed by the terms and conditions of the award
agreements and the plans under which they were granted.

13.    You agree that no promise, inducement or other agreement not expressly
contained in this Agreement or referred to in this Agreement, has been made
conferring any benefit upon you, and that this Agreement contains the entire
agreement between you and the Company with respect to its subject matter,
including but not limited to the termination of your employment. All prior
agreements, understandings, representations, oral agreements and writings with
respect to the subject matter of this Agreement (including any offer letter you
entered into with any of the Releasees and the Severance Agreement), except for
the Confidentiality Agreement and you’re your equity award agreements, are
expressly superseded hereby and are of no further force and effect, and you
expressly agree that you are not relying on any representations that are not
contained in this Agreement. This Agreement may not be changed except in writing
signed by you and the Company’s Vice President, Global Human Resources. If any
term of this Agreement is held to be invalid, void or unenforceable, the
remainder of this Agreement will remain in full force and effect and will in no
way be affected, and the parties will use their best efforts to find an
alternate way to achieve the same result. Nothing contained in this Agreement
will constitute or be treated as an admission by you or the Company of
liability, any wrongdoing or any violation of law.

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    7     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

14.    The Company makes no representations or warranties with respect to the
tax consequences of the payments and any other consideration provided to you or
made on your behalf under the terms of this Agreement. You agree and understand
that you are responsible for payment, if any, of local, state, and/or federal
taxes on the payments and any other consideration provided hereunder by the
Company and any penalties or assessments thereon. You further agrees to
indemnify and hold the Releasees harmless from any claims, demands,
deficiencies, penalties, interest, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of (a) your failure to pay or delayed payment of federal or state
taxes, or (b) damages sustained by the Company by reason of any such claims,
including attorneys’ fees and costs. The Parties agree and acknowledge that the
payments made pursuant to this Agreement do not fall within the scope of 26
U.S.C. Section 162(q).

15.    It is intended that this Agreement comply with, or be exempt from, Code
Section 409A and the final regulations and official guidance thereunder
(“Section 409A”) and any ambiguities herein will be interpreted to so comply
and/or be exempt from Section 409A. Each payment and benefit to be paid or
provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
Payments under this Agreement will be made no later than March 15, 2020. The
Company and you will work together in good faith to consider either
(i) amendments to this Agreement; or (ii) revisions to this Agreement with
respect to the payment of any awards, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to you under Section 409A. In no event will the Releasees reimburse you
for any taxes that may be imposed on you as a result of Section 409A.

16.    This Agreement shall be governed by the laws of the State of California,
without regard for choice-of-law provisions. You consent to personal and
exclusive jurisdiction and venue in the State of California.

17.    This Agreement may be executed in counterparts, each of which will be
considered an original, but all of which together will constitute one agreement.
Execution of a facsimile, electronic or pdf copy will have the same force and
effect as execution of an original, and a facsimile, electronic or pdf signature
will be deemed an original and valid signature.

18.    You understand that this Agreement shall be null and void if not executed
by you within seven (7) days (the “Deadline”). This Agreement will become
effective on the date it has been signed by both Parties (the “Effective Date”).

19.    You understand and agree that you executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of your claims against
the Company and any of the other Releasees. You acknowledge that:

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    8     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

a.    You have read this Agreement;

b.    You have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of your own choice, or have had an
opportunity to be represented by legal counsel of your choice;

c.    You understand the terms and consequences of this Agreement and of the
releases it contains;

d.    You are fully aware of the legal and binding effect of this Agreement; and

e.    You have not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.

I am pleased that we were able to part ways on these amicable terms. The Company
and I wish you every success in your future endeavors.

Sincerely,

/s/ Leah Sutton

Name: Leah Sutton

Title: VP, Global HR

Enclosure

By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully with an attorney of my choice; that I understand
the terms of the Agreement; and that I voluntarily agree to them. I understand
that I cannot pursue any of the claims and rights that I have waived in this
Agreement at any time in the future.                

Date:     2/25/2020                    

    /s/ Aaron Katz                        

Name: Aaron Katz

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    9     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

Attachment A

SUPPLEMENTAL RELEASE

This Supplemental Release (“Supplemental Release”) is made by and between Aaron
Katz (“Employee”) and Elasticsearch Inc. (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an offer letter with the Company dated July 31, 2018
(the “Offer Letter”);

WHEREAS, Employee signed a Confidential Information and Invention Assignment
Agreement with the Company in connection with his initial hiring with the
Company (the “Confidentiality Agreement”);

WHEREAS, the Parties entered into the Separation Agreement, dated
February [26], 2020 (the “Agreement”);

WHEREAS, the Company and Employee have entered into award agreements pursuant to
which Employee was to purchase or receive ordinary shares of Elasticsearch
Global B.V., now called Elastic N.V. (the “Equity Awards”), each subject to the
terms and conditions of the Elastic N.V. Amended and Restated 2012 Stock Option
Plan (the “Plan”) and the terms and conditions of the Award Agreements
(collectively, with the Plan, the “Stock Agreements”);

WHEREAS, Employee separated from employment with the Company effective
February 26, 2020 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    10     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

COVENANTS

1.    Consideration. The Company agrees to pay Employee the severance benefits
set forth in Section 3 of the Agreement. Employee acknowledges that without this
Supplemental Release, Employee is otherwise not entitled to the consideration
set forth in Section 3 of the Agreement.

2.    No Additional Payments. Employee acknowledges and agrees that, other than
the consideration set forth in this Supplemental Release (Section 1), the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

3.    Release of Claims. Employee hereby releases and waives any and all claims
arising against the Company or any of its current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, professional
employer organization or co-employer, insurers, trustees, divisions,
subsidiaries, parents (including, without limitation, Elastic N.V., a Dutch
public company with limited liability), predecessor and successor corporations,
and assigns (collectively the “Releasees”) as of the date of the execution of
this Supplemental Release including, but not limited to, the following:
(a) claims arising under the federal or any state constitution; (b) claims
arising under the federal or any state statute, including the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Equal Pay Act, the Fair Labor Standards Act, the Fair Credit Reporting Act, the
Employee Retirement Income Security Act of 1974, the National Labor Relations
Act, the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, the Immigration Reform and Control Act, the California Family
Rights Act, the California Labor Code, and the California Workers’ Compensation
Act; (c) claims arising under federal, state or local laws prohibiting
discrimination in employment, including laws prohibiting discrimination in
employment on the basis of race, sex, age, disability, national origin, or
religion, such as the California Fair Employment and Housing Act; (d) claims for
misclassification, wrongful discharge, breach of contract, breach of contract,
breach of public policy, physical or mental harm or distress; (e) any claim for
attorneys’ fees and costs; (f) any and all claims relating to, or arising from,
Employee’s right to purchase, or actual purchase of shares of stock of the
Company; (g) any claims of amounts due for fees, commissions, expenses, salary,
bonuses, profit sharing, fringe benefits; and (h) any and all other claims
arising from Employee’s relationship with the Company or the termination of that
relationship, including, but not limited to, claims that may have arisen since
the date Employee signed the Agreement. Employee agrees that Employee will not
file any legal action asserting any such claims. Employee agrees that the
release set forth in this Section 2 shall be and remain in effect in all
respects as a complete general release as to the matters released. This release
does not extend to: (i) any obligations incurred under this Supplemental
Release; or (ii) claims that cannot be released as a matter of law.

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    11     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

4.    Equity Awards. Employee agrees that for purposes of determining the number
of ordinary shares of Elastic N.V. that Employee is entitled to purchase or
receive the outstanding Equity Awards, Employee is considered to have vested
only up to the Separation Date and will not vest in Equity Awards thereafter.
The Equity Awards and the shares acquired thereunder will continue to be
governed by the terms and conditions of the Stock Agreements.

5.    Return of Company Property. Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company (with the
exception of a copy of the Employee Handbook and personnel documents
specifically relating to Employee), developed or obtained by Employee in
connection with Employee’s employment with the Company, or otherwise belonging
to the Company.    This includes, for example, building key(s), security pass,
or other access or identification cards (including business cards) and any
Company property that is or was in Employee’s possession, including (without
limitation) any documents, credit cards, computer equipment, mobile phones, and
any information Employee has about the Company’s practices, procedures, trade
secrets, customer lists, or product marketing.

6.    Extension of The Agreement’s Provisions. The undersigned Parties further
acknowledge that the terms of the Agreement, including, but not limited to,
Sections 5 (Trade Secrets and Confidential Information), 6 (Protected Activity
Not Prohibited), 14 (Tax Consequences), and 15 (Section 409A) of the Agreement
shall apply to this Supplemental Release and are expressly incorporated herein.

7.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
date Employee signs this Supplemental Release. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing that: (a) Employee should consult with
an attorney prior to executing this Supplemental Release; (b) Employee has at
least twenty-one (21) days within which to consider this Supplemental Release,
as set forth herein; (c) Employee has seven (7) days following Employee’s
execution of this Supplemental Release to revoke this Supplemental Release;
(d) this Supplemental Release shall not be effective until after the revocation
period has expired; and (e) nothing in this Supplemental Release prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    12     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

law. Employee acknowledges and understands that revocation must be accomplished
by a written notification to the person executing this Supplemental Release on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.

8.    California Civil Code Section 1542. Employee acknowledges that Employee
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

9.    No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

10.    Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.

11.    Confidentiality. Subject to the Protected Activity provision, Employee
agrees to maintain in complete confidence the existence of this Supplemental
Release, the contents and terms of this Supplemental Release, and the
consideration for this Supplemental Release (hereinafter collectively referred
to as “Separation Information”). Except as required by law, Employee may
disclose Separation Information only to Employee’s immediate family members, the
Court in any proceedings to enforce the terms of this Supplemental Release,
Employee’s attorney(s), and Employee’s accountant(s) and any professional tax
advisor(s) to the extent that they need to know the Separation Information in
order to provide advice on tax treatment or to prepare tax returns, and must
prevent disclosure of any Separation Information to all other third parties.
Employee agrees that Employee will not publicize, directly or indirectly, any
Separation Information.

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    13     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from Employee’s obligations hereunder, nor
permit Employee to make additional disclosures. Employee warrants that Employee
has not disclosed, orally or in writing, directly or indirectly, any of the
Separation Information to any unauthorized party

12.    ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THE AGREEMENT OR THIS SUPPLEMENTAL
RELEASE, THEIR INTERPRETATION, EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE
TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO
ARBITRATION UNDER THE FEDERAL ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL
GOVERN AND APPLY TO THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT;
HOWEVER, WITHOUT LIMITING ANY PROVISIONS OF THE FAA, A MOTION OR PETITION OR
ACTION TO COMPEL ARBITRATION MAY ALSO BE BROUGHT IN STATE COURT UNDER THE
PROCEDURAL PROVISIONS OF SUCH STATE’S LAWS RELATING TO MOTIONS OR PETITIONS OR
ACTIONS TO COMPEL ARBITRATION. EMPLOYEE AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, EMPLOYEE MAY BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN
EMPLOYEE’S INDIVIDUAL CAPACITY. ANY ARBITRATION WILL OCCUR IN SANTA CLARA
COUNTY, CALIFORNIA, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION. THE
PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE
STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES
AGREE THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. THE
PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR MAY AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE
LAW. THE ARBITRATOR

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    14     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY,
EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THE AGREEMENT, THIS SUPPLEMENTAL RELEASE, AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN
THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT IN THIS SECTION
SHALL GOVERN.

13.    Entire Agreement. This Supplemental Release represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Supplemental Release and Employee’s employment with and
separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Supplemental Release and
Employee’s relationship with the Company, with the exception of the Agreement,
the Confidentiality Agreement, and the Stock Agreements, except as otherwise
modified or superseded herein.

14.    Effective Date. Employee has until [DATE], 2020, to consider and sign
this Supplemental Release, and Employee has seven (7) days to revoke this
Supplemental Release after Employee executes this Supplemental Release. This
Supplemental Release will become effective on the eighth (8th) day after
Employee signed this Supplemental Release so long as it has been signed by
Employee after the Separation Date and has not been revoked as permitted by this
Section 14 (the “Effective Date”).

15.    Governing Law and Forum and Signing of Supplemental Release. This
Supplemental Release shall be governed by the laws of the State of California,
without regard for

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    15     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

choice-of-law provisions, except that any dispute regarding the enforceability
of the arbitration section of this Supplemental Release shall be governed by the
FAA. Employee consents to personal and exclusive jurisdiction and venue in the
State of California. This Supplemental Release may be executed in counterparts
and each counterpart shall be deemed an original and all of which counterparts
taken together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Supplemental Release may be executed and
delivered by facsimile, photo, email PDF, or other electronic transmission or
signature.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    16     



--------------------------------------------------------------------------------

   LOGO [g896681g14d20.jpg]

 

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

 

    AARON KATZ, an individual Dated:          2/25/2020                        

/s/ Aaron Katz

    Aaron Katz     ELASTICSEARCH INC. Dated:
        2/25/2020                        

/s/ Leah Sutton

    Leah Sutton     VP, Global HR

 

    

          

 

Elasticsearch, Inc.

800 West El Camino Real, Suite 350, Mountain View, CA 94040

+1 650 458 2620 | info@elastic.co | www.elastic.co

    17     